DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ amendment filed 12/28/2020 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art of record.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 2-19 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a second oxide semiconductor layer over the first oxide semiconductor layer, the second oxide semiconductor layer comprising a first region and a second region; a source electrode electrically connected to the second oxide semiconductor layer; a drain electrode electrically connected to the second oxide semiconductor layer; and an insulating film over and in contact with the source electrode, the drain electrode, and the second oxide semiconductor layer, wherein the first oxide semiconductor layer comprises indium, gallium, and zinc, wherein the second oxide semiconductor layer comprises indium, tin, and gallium, wherein the first region and one of the source electrode and the drain electrode overlap each other, wherein the second region is in contact with the insulating film, wherein a composition ratio of the first region is different from a composition ratio of the second region, wherein each of the source electrode and the drain electrode comprises at least one of titanium, aluminum, manganese, magnesium, zirconium, beryllium, thorium, and copper, and wherein each of the source electrode and the drain electrode is in contact with the gate insulating layer, as recited in claim 2; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898